Judgment, Supreme Court, New York County (Bernard J. Fried, J.), rendered September 6, 2002, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The officer’s observation, that the passenger in defendant’s vehicle appeared to be the same person as the murder suspect depicted in a wanted poster, *581furnished reasonable suspicion upon which to stop defendant’s vehicle (see United States v Hensley, 469 US 221, 231 [1985]). The record establishes that there was a sufficiently close resemblance between defendant’s passenger and the person wanted for murder so as to provide the requisite reasonable suspicion. Concur—Nardelli, J.E, Andrias, Ellerin, Gonzalez and Catterson, JJ.